

116 HR 5219 IH: Ask Musicians For Music Act of 2019
U.S. House of Representatives
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5219IN THE HOUSE OF REPRESENTATIVESNovember 21, 2019Mr. Nadler introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 17, United States Code, to require broadcasters to obtain permission to transmit
			 content owned by another person, and for other purposes.
	
 1.Short titleThis Act may be cited as the Ask Musicians For Music Act of 2019. 2.Transmission consent for terrestrial broadcasts (a)Right applicable to transmissions generallySection 106(6) of title 17, United States Code, is amended by striking a digital and inserting an.
 (b)Transmission consentSection 114(d)(1)(A) of title 17, United States Code, is amended by adding after transmission the following: , except that, in the case of a transmission made by a radio station, the radio station shall obtain the express authority of the copyright owner of that sound recording for any such transmission (unless the transmission consists of services at a place of worship (or at another religious assembly) or incidental uses of a musical work).
			3.Small broadcasters; public and educational radio
			(a)Small broadcasters
 (1)In generalConsent required under section 2 shall be deemed satisfied by the payment of $500 per year by any radio station with revenues in that year of less than $1,000,000, including all revenues arising from or relating to the operation of the station, as calculated in accordance with generally accepted accounting principles in the United States.
 (2)AffiliatesFor the purposes of calculating revenues under paragraph (1) with respect to affiliated broadcast stations, revenues shall be allocated reasonably to individual stations that are associated with those revenues.
 (b)Public broadcasters, college radio, and other noncommercial stationsAny negotiation to obtain the express authority of a copyright owner that is required with respect to a transmission made by a radio station under section 114(d)(1)(A) of title 17, United States Code, as amended by section 2(b), may not result in the payment of compensation in an amount that is more than $100 per year by any individual terrestrial broadcast station that is—
 (1)licensed by the Federal Communications Commission as an individual terrestrial broadcast station; and
 (2)a public broadcasting entity, as that term is defined in section 118(f) of title 17, United States Code.
 (c)Designated agentPayments made pursuant to subsections (a) and (b) shall be directed to the agent designated to distribute receipts from the licensing of digital transmissions in accordance with section 114(f) of title 17 and used to defray administrative costs as described in section 114(g)(3)(A) of title 17.
			4.Conforming amendments
 (a)DefinitionSection 101 of title 17, United States Code, is amended by inserting after the item relating to architectural work the following:  An ‘audio transmission’ is the communication of a sound recording, whether in digital, analog, or other format, whereby sounds are received beyond the place from which they are sent. An audio transmission does not include the transmission of any audiovisual work..
 (b)Other conforming amendmentsTitle 17, United States Code, is amended— (1)in section 112(e)(8), by striking a digital audio transmission and inserting an audio transmission;
 (2)in section 114— (A)in subsection (d)—
 (i)in paragraph (1)— (I)in the matter preceding subparagraph (A), by striking a digital and inserting an; and
 (II)in subparagraph (B)— (aa)by striking clauses (i) and (iii);
 (bb)by redesignating clauses (ii) and (iv) as clauses (i) and (ii), respectively; and (cc)in clause (ii), as so redesignated, by striking retransmission, whether or not simultaneous, is a and inserting retransmission is a non-simultaneous,;
 (ii)in paragraph (2)— (I)in the matter preceding subparagraph (A), by striking subscription digital and inserting subscription; and
 (II)in subparagraph (C)(viii), by striking digital signal and inserting signal; and (iii)in paragraph (4)—
 (I)in subparagraph (A), by striking a digital audio transmission and inserting an audio transmission; and (II)in subparagraph (B)(i), by striking a digital audio transmission and inserting an audio transmission;
 (B)in subsection (g)(2)(A), by striking a digital and inserting an; and (C)in subsection (j)—
 (i)in paragraph (6)— (I)by striking digital; and
 (II)by striking retransmissions of broadcast transmissions and inserting broadcast transmissions and retransmissions of broadcast transmissions; and (ii)in paragraph (8), by striking subscription digital and inserting subscription; and
 (3)in section 1401(b), in the matter preceding paragraph (1), by striking a digital and inserting an. 